Name: Commission Regulation (EEC) No 1848/81 of 3 July 1981 fixing for the 1981/82 marketing year the minimum price to be paid to producers of cherries and the production aid for cherries preserved in syrup
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 7 . 81 Official Journal of the European Communities No L 183/25 COMMISSION REGULATION (EEC) No 1848/81 of 3 July 1981 fixing for the 1981 /82 marketing year the minimum price to be paid to producers of cherries and the production aid for cherries preserved in syrup Whereas, for Greece, the said Article 103 defines the criteria for fixing the amount of production aid ; Whereas application of these criteria results in the amount of aid being fixed for Greece at the levels given below ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organiza ­ tion of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 111 8/8 1 (2 ), and in particular Article 3c thereof, Whereas under Article 3a (3) of Regulation (EEC) No 516/77 the minimum price to be paid to producers is calculated for the Member States other than Greece on the basis of :  the level of the minimum price in force during the preceding marketing year, and  the trend of production costs in the fruit and vege ­ tables sector ; Whereas the application of these criteria results in the minimum price being fixed in the Member States other than Greece at the levels set out below ; Whereas Article 3b of the same Regulation defined the criteria for fixing the production aid ; whereas application of these criteria results in aid being fixed for the Member States other than Greece at the levels given below ; Whereas, with regard to Greece , Article 103 of the Act of Accession lays down that the minimum price to be paid to Greek producers is to be established on the basis of the prices paid in Greece to national producers during the reference period referred to in Article 1 of Council Regulation (EEC) No 41 /81 (3 ), adjusted to take into account the difference between the level of the price in Greece and the level of the price fixed in respect of the other Member States ; Whereas the application of these criteria results in the minimum price being fixed for Greece at the levels set out below ; 1 . The minimum price to be paid to the producer as referred to in Article 3a (3) of Regulation (EEC) No 516/77 shall , for the 1981 /82 marketing year, be 73-04 ECU per 100 kilograms net of hard cherries and other sweet cherries, ex-grower, for the Member States other than Greece and the same amount for Greece . 2. For the same marketing year, the production aid for hard cherries and other sweet cherries, stoned and preserved in syrup, falling within subheading ex 20.06 B of the Common Customs Tariff, as referred to in Article 3a of Regulation (EEC) No 516/77, shall be 32-25 ECU per 100 kilograms , immediate packing included , for the Member States other than Greece and 20-41 ECU for Greece . This amount shall be multiplied by the coefficient 0-90 to obtain the aid in respect of unstoned hard cherries and other sweet cherries, preserved in syrup . Article 2 1 . The minimum price to be paid to the producer, as referred to in Article 3a (3) of Regulation (EEC) No 516/77 shall be , for the 1981 /82 marketing year, per 100 kilograms net of morello cherries, ex-grower :  82-06 ECU in respect of the Member States other than Greece , and(') OJ No L 73 , 21 . 3 . 1977 , p . 1 . ( 2 ) OJ No L 118 , 30 . 4 . 1981 , p . 10 . (&gt;) OJ No L 3 , 1 . 1 . 1981 , p . 12 .  67-815 ECU in respect of Greece . No L 183/26 Official Journal of the European Communities 4 . 7 . 81 2 . Where processing takes place outside the Member State in which the basic product was produced, Member States shall supply the Member States which pay the processing aid with proof that the producers have been paid the minimum price. 2. For the same marketing year, the production aid for stoned morello cherries preserved in syrup, falling within subheading ex 20.06 B of the Common Customs Tariff, as referred to in Article 3a of Regula ­ tion (EEC) No 516/77 shall be , per 100 kilograms, immediate packing included :  30-15 ECU in respect of the Member States other than Greece, and Article 4  16-75 ECU in respect of Greece . This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This amount shall be multiplied by the coefficient0-83 to obtain the aid in respect of unstoned morello cherries preserved in syrup . It shall apply with effect from : Article J  12 May 1981 for hard cherries and other sweet cherries,  20 May 1981 for morello cherries preserved in syrup . 1 . The aid provided for in Articles 1 and 2 above in respect of Greece shall apply to all products processed from basic products grown in Greece. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 July 1981 . For the Commission The President Gaston THORN